Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-13 are pending. 
Claim Rejections - 35 USC § 112
Claims 6, 7, and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7, and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5, 9, and 12-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hart (U.S. 2017/0319882).
With respect to claim 1, Hart discloses a wall-mountable spray head unit (figures 3 and 4) comprising: a display and/or at least one user input device (sensor 20 being a user input device, examiner notes claim 9 which specifies the user input device is a sensor).  
With respect to claim 2, Hart discloses further comprising: a spray nozzle for delivering fire-suppressant material (figure 3, #19).  
With respect to claim 3, Hart discloses further comprising: a rotatable spray head assembly (figures 3 and 4, the spray head unit having 19 and 20, noted being rotatable, abstract)comprising: a spray manifold rotatable about a first axis (figure 6, the spray manifold shown within 11, axis of 17); and a spray nozzle (19) supported by the spray manifold and orientated to deliver fire- suppressant material radially in a plane defined by the first axis (the plane of the manifold which extends to 19, see figure 6) and a second axis which is perpendicular to the first axis (the second axis being periductular to  17, see figure 6).  
With respect to claim 4, Hart discloses further comprising: at least one thermal sensor (paragraph 0032, multiple sensors).  
With respect to claim 5, Hart discloses further comprising: a rotatable spray head assembly (11) comprising: a spray manifold rotatable about a first axis (the axis of which 11 rotates, 17); and a spray nozzle (19) supported by the spray manifold and orientated to deliver fire- suppressant material radially in a plane defined by the first axis (the plane being radially of that of 17 and perpendicular to said plane of 17, see figure 6) and a second axis which is perpendicular to the first axis (the plane the flow passage to 19 is located on); and at least one thermal sensor configured to sense in the plane (paragraph 0032, there being multiple thermal sensors).  
With respect to claim 9, Hart discloses the at least one user input device is a button or sensor (thermal sensor), such as an ultrasound sensor, infrared sensor (paragraph 0038), or capacitive sensor.  
With respect to claim 12, Hart discloses at least one wall-mountable spray head unit according to claim 1 (figures 3 and 4); at least one pressure generator (4); and at least one fire detector in wired or wireless communication with the spray head unit(s) and/or pressure generator (paragraph 0129, 0140, and 0141).  
With respect to claim 13, Hart discloses the system comprises a plurality of wall-mountable spray head units each installed in separate rooms (as the noted nozzles of Hart are in replace to sprinkler systems the system shown by Hart is in one room, but being part of a larger system with multiple rooms and nozzles in each room, paragraphs 0008, 0018, and 0029; understood that there are multiple rooms in a building needing protection and each having a spray head unit in the desired rooms needing protection).

Claim(s) 1, 6-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gensel (U.S. 2009/0188682).

With respect to claim 1, Gensel discloses a wall-mountable spray head unit (figure 6, noted mounted on a wall of the casing, paragraph 0002) comprising: a display (paragraph 0032) and/or at least one user input device (paragraphs 0032).  
With respect to claim 6, Gensel discloses the display shows real-time information, such as room temperature, weather, and/or current time (the examiner notes the above 112b).  
With respect to claim 7, Gensel discloses the display shows emergency information, such as escape signage (emergency information seen in paragraph 0032, examiner notes the above 112b).  
With respect to claim 8, Gensel discloses the at least one user input device is for user interaction with the display (paragraphs 0032, the release key).  
With respect to claim 9, Gensel discloses the at least one user input device is a button or sensor, such as an ultrasound sensor, infrared sensor, or capacitive sensor (the input device being a sensor, see paragraph 0040).  
With respect to claim 10, Gensel discloses the display is provided on a static part of the spray head unit (understood being affixed to the system, at a side of the system and thus not on a rotating part, paragraph 0032).  
With respect to claim 11, Gensel discloses the display is provided on a rotatable part of the spray head unit (taking the system on the door of the casing, paragraph 0002, having the display then on the side of the system on the door, as the door is opened the display is rotated along with the spray head unit).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752